Citation Nr: 0123906	
Decision Date: 10/01/01    Archive Date: 10/09/01

DOCKET NO.  98-01 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1. Whether the character of the appellant's November 1994 
discharge constitutes a bar to receipt of Department of 
Veterans Affairs (VA) benefits for the period of service 
from March 7, 1987, to November 30, 1994, except for 
benefits under 38 C.F.R. § 3.360.

2. Entitlement to service connection for a lumbosacral spine 
disability.

3. Entitlement to service connection for a left knee 
disorder.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel

INTRODUCTION

The appellant served on active duty from July 1974 to 
November 1994.  

This matter was last before the Board of Veterans' Appeals 
(Board) in October 1999, on appeal from decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  Upon its last review, the Board remanded 
the appellant's claims relative to the effect of his November 
1994 discharge from active military service, and his claim of 
entitlement to service connection for a lumbosacral spine 
disability.  


FINDINGS OF FACT

1. The appellant reenlisted in the U.S. Air Force on March 7, 
1986 for a five year term of duty and on March 30, 1990 
for a five year term of duty.  

2. But for the appellant's March 30, 1990 reenlistment, he 
would have been eligible for discharge on March 6, 1991.  

3. The appellant received a dishonorable discharge effective 
November 30, 1994.   


CONCLUSION OF LAW

The period from June 14, 1974 through March 6, 1991 was 
honorable, active service and VA benefits are allowable for 
this period of service. The period from March 7, 1991 through 
November 30, 1994 was under other than honorable conditions 
and VA benefits (exclusive of benefits under Chapter 17, 
Title 38, United States Code) are not allowable for this 
period of service.  38 U.S.C.A. 
§ 5303 (West 1991); 38 C.F.R. § 3.12 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record reflects the following enlistments and terms:

Enlistment 
Date
Term
Scheduled 
Release 
Date
Actual 
Release 
Date
Discharge 
Reason & 
Type
June 14, 
1974
6 years
June 13, 
1980
July 18, 
1979
Reenlistmen
t-Honorable
July 19, 
1979
4 years
July 18, 
1983
March 6, 
1983
Reenlistmen
t-Honorable
March 7, 
1983
4 years
March 6, 
1987
March 6, 
1986
Reenlistmen
t-Honorable
March 7, 
1986
5 years
March 6, 
1991
March 29, 
1990
Reenlistmen
t-Honorable
March 30, 
1990
5 years
March 29, 
1995
November 
30, 1994
General 
Court 
Martial-
Dishonorabl
e

The appellant's claim was received in January 1995.  By 
rating decision dated in September 1995, it was determined 
that the characterization of the appellant's discharge from 
that period of service beginning on March 7, 1987 to November 
30, 1994 prohibited the payment of VA benefits.  This appeal 
followed.  

The appellant does not dispute that he received a 
dishonorable discharge.  Instead, he argues that only that 
period of service beginning with his reenlistment on March 
30, 1990 should be characterized as dishonorable for VA 
benefit purposes.

The issue to be determined in this matter is whether the 
appellant is a "veteran" who is eligible for VA benefits 
besides health care based on the period of military service 
beginning on March 7, 1987 until November 1994, or any part 
thereof.  38 U.S.C.A. § 101(2); see Holmes v. Brown, 10 Vet. 
App. 38, 40 (1997).  The term "veteran" is defined under 
section 101(2) as someone who has served "in the active 
military, naval, or air service and who was discharged or 
released therefrom under conditions other than dishonorable." 
See Struck v. Brown, 9 Vet. App. 145 (1996). 

VA regulations provide that a discharge to re-enlist is a 
"conditional discharge" if it was issued during "peacetime" 
service. 38 C.F.R. § 3.13(a)(3). The entire period of service 
under the aforementioned circumstances constitutes one period 
of service and entitlement to VA benefits is determined by 
the character of the final termination of such period of 
active service. 38 C.F.R. § 3.13(b).

However, despite the fact that a conditional discharge may 
have been issued, a person shall be considered to have been 
unconditionally discharged or released from active military, 
naval or air service when the following conditions are met:

(1) The person served in the active military, naval or 
air service for the period of time the person was 
obligated to serve at the time of entry into service;

(2) The person was not discharged or released from such 
service at the time of completing that period of 
obligation due to an intervening enlistment or 
reenlistment; and

(3) The person would have been eligible for a discharge 
or release under conditions other than dishonorable at 
that time except for the intervening enlistment or 
reenlistment.

38 C.F.R. § 3.13(c).

In this matter, the provisions of 38 C.F.R. § 3.13(c) are 
met, and the appellant's last period of reenlistment may be 
bifurcated under its terms.  Specifically, the appellant 
completed the period of service he was obligated to serve at 
the time of entry onto active service; he was not discharged 
therefrom because he reenlisted, and he would have been 
eligible for discharge under conditions other than 
dishonorable up to March 6, 1991, but for the reenlistment 
occurring approximately a year previously.  Although the RO 
denied the appellant entitlement to VA benefits for the 
entirety of the period from March 7, 1987 until November 1994 
on the basis that if his behavior resulting in courts-martial 
conviction were known he would not have been allowed to 
reenlist, such an exception is not provided by regulation.

As is noted above, recently enacted legislation mandates that 
VA assist a claimant in developing the facts pertinent to his 
or her claim.  The law characterizes a "claimant" as any 
individual applying for, or submitting a claim for, any 
benefit under the laws administered by the Secretary. See 
id., (to be codified at 38 U.S.C.A. § 5100).  Although this 
provision was enacted during the pendency of this appeal, and 
thus, has not been considered by the RO, there is no 
prejudice to the appellant, given the Board's disposition of 
this matter and given that the critical question in this 
matter involves an interpretation of regulation, as opposed 
to a factual finding. 
In these circumstances, a remand of this matter would not 
produce substantiating evidence in support of the claim. 
Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); see Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (when the Board addresses a 
matter not addressed by the RO, the Board must provide an 
adequate statement of reasons and bases as to why there is no 
prejudice to the veteran). In that regard, the Board finds 
that the appellant was provided adequate notice as to the 
evidence needed to substantiate his claim, and there is no 
indication that there are any outstanding records pertinent 
to this appeal.

In summary, the appellant is considered to have had two 
separate periods of active duty. The period from June 14, 
1974 through March 6, 1991 was honorable, active service and 
VA benefits are allowable for this period of service. The 
period from March 7, 1991 through November 30, 1994 was under 
other than honorable conditions and VA benefits (exclusive of 
benefits under Chapter 17, Title 38, United States Code) are 
not allowable for this period of service.


ORDER

The character of the appellant's discharge from June 14, 1974 
through March 6, 1991 does not constitute a bar to VA 
benefits; the character of the appellant's dishonorable 
discharge from service for the period from March 7, 1991 
through November 30, 1994 constitutes a bar to VA benefits 
(exclusive of benefits under Chapter 17, Title 38, United 
States Code).


REMAND

In September 1995, service connection was denied for a 
claimed left knee disorder.  In November 1995, the appellant 
filed correspondence indicating that he injured the left knee 
while on active duty.  The U.S. Court of Appeals for Veterans 
Claims (Court) has held in Gallegos v. Gober, 14 Vet. App. 50 
(2000) that a Notice of Disagreement must:  (1) express 
disagreement with a specific determination of the agency of 
original jurisdiction; (2) be filed in writing; (3) be filed 
with the RO; (4) be filed within one year after the date of 
mailing of notice of the RO's decision, and; (5) be filed by 
the claimant or the claimant's representative.  The Court in 
Gallegos specifically invalidated that portion of regulation 
requiring that a Notice of Disagreement be expressive of a 
desire for appellate review.  Because this precedent was 
established during the pendency of the appellant's claims, 
its ruling is applicable to this matter.  See Marcoux v. 
Brown, 9 Vet. App. 289 (1996); Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

Under the Court's decision in Gallegos, the appellant's 
correspondence of November 1995 constitutes a notice of 
disagreement that commenced an appeal and was sufficient to 
confer appellate jurisdiction to the Board.  Because the 
appellant disagreed with the RO's decision within one year of 
the decision in question, the Board has jurisdiction over 
this matter, and the Board must remand the matter to order 
the RO to issue a Statement of the Case pertaining to the 
claim for compensation under 38 U.S.C.A § 1151.  Manlincon v. 
West, 12 Vet. App. 238 (1999).

Also during the pendency of this matter, the Veterans Claims 
Assistance Act of 2000 ("VCAA") was made law, and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the 
Secretary, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  In part, 
the VCAA specifically provides that VA is required to make 
reasonable efforts to obtain relevant governmental and 
private records that the claimant adequately identifies to VA 
and authorizes VA to obtain.  The VCAA further provides that 
the assistance provided by the Secretary shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary, as 
further defined by statute, to make a decision on the claim.  
See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001) 
and implementing regulations at 66 Fed.Reg. 45,620 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

The VCAA is applicable to the appellant's claim relative to 
service connection for a low back disorder.  However, because 
the RO disposed of the claim on the basis of the character of 
the veteran's disacharge, the record was not developed with 
regard to the underlying factual basis of the claim.  For 
this reason, the Board must remand this claim.

Accordingly, these matters are REMANDED for the following 
development:

1. The RO should contact the appellant 
and his representative and ascertain 
if the appellant has received any VA, 
non-VA, or other medical treatment for 
the disorders at issue that is not 
evidenced by the current record.  The 
appellant should be provided with the 
necessary authorizations for the 
release of any treatment records not 
currently on file.  The RO should then 
obtain these records and associate 
them with the claims folder.  

2. The RO should take such additional 
development action as it deems proper 
with respect to the claims at issue. 
In particular, the RO should follow 
any applicable regulations and 
directives implementing the provisions 
of the VCAA as to notice and 
development of the left knee and 
lumbosacral spine claims for service 
connection. See 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2001) 
and implementing regulations at 66 
Fed.Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 
3.156(b), 3.159, 3.326(a)).  Following 
such development, the RO should review 
and readjudicate the claims. If any 
such action does not resolve the 
claims, or if the RO chooses to take 
no additional development action, the 
RO shall issue the appellant a 
Supplemental Statement of the Case 
pertaining to the issues. The 
appellant should be given notice of, 
and appropriate opportunity to 
exercise, her appeal rights. 
Thereafter, the case should be 
returned to the Board, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	G. H. SHUFELT 
	Member, Board of Veterans' Appeals


 


